Citation Nr: 0529739	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for a 
respiratory disability (including bronchitis, asthma, left 
pulmonary embolus, and idiopathic fibrosing mediastinitis), 
now rated 10 percent disabling.  

2.  Entitlement to service connection for a stomach 
disability, including gastroenteritis and irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to July 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that awarded service connection and 
a 10 percent rating for bronchitis (also claimed as asthma, 
left pulmonary embolus, and idiopathic fibrosing 
mediastinitis), effective August 1, 1996; and that denied 
service connection for acute gastroenteritis (claimed as 
stomach disorders).  The Board remanded the claims in 
November 2003.

In her August 2005 brief to the Board, the veteran's 
representative also raises claims for an increased rating for 
gastroesophageal reflux disease (GERD), now rated 10 percent 
disabling.  It is also unclear if the veteran has raised 
additional claims for service connection for asthma, 
tonsillectomy, sore throats, mild chronic lung disease, and 
granulomatous disease as secondary to the service-connected 
respiratory disability.  The veteran argues that those 
conditions are part and parcel of her service-connected 
respiratory disability and that they should entail 
consideration of certain additional diagnostic criteria 
applicable.  On the other hand, service connection is already 
in effect for residuals of tonsillectomy.  Indeed, the Board 
is remanding the claim for an increased rating for a 
respiratory condition, and the readjudication of that issue 
on remand will entail further discussion of those particular 
respiratory disorders to which the veteran refers.  To the 
extent that the veteran is raising additional claims, which 
her representative termed "inferred" issues, she must file 
the appropriate claim with the RO in the first instance.

The claim for an increased rating for a respiratory 
disability (including bronchitis, left pulmonary embolus, and 
idiopathic fibrosing mediastinitis), now rated 10 percent 
disabling is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All required notices and assistance to the appellant have 
been provided, and all evidence needed for disposition of the 
claims has been obtained.

2.  A stomach disability (including gastroenteritis and 
irritable bowel syndrome) is not a separate disease entity 
from service-connected GERD.


CONCLUSION OF LAW

A stomach disability (including gastroenteritis and irritable 
bowel syndrome) that is separate from service-connected GERD 
was not incurred in or aggravated by service or caused or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board considers whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2004).   Upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence in August 1997, 
November 2001, November 2002, and April 2004; a statement of 
the case in January 1999; and supplemental statements of the 
case in October 2000 and January 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  There was no harm to the 
appellant; VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing of the notice to the appellant is harmless because of 
the thorough and informative notices given throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its "duty to notify" the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained from private sources.  
The appellant has not referred to any additional, unobtained, 
relevant evidence.  VA has also obtained several 
examinations.    

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection for stomach disability
(including gastroenteritis and irritable bowel syndrome)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence on the merits of a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records reflect treatment for 
acute instances of reflux esophagitis, dysphagia, and 
esophagitis.  In February 1996, she was diagnosed with reflux 
esophagitis.  In March 1996, she complained of pain in the 
left lower abdomen.  Later that month, she stated that she 
was feeling much better on Zantac and Mylanta.  She also had 
reflux esophagitis.

On her May 1996 service retirement physical examination, she 
was positive for GERD; she also reported having frequent 
indigestion, albeit infrequently after gall bladder surgery.  

The veteran's lungs were clear in October 1997;  treatment 
report noted that the veteran's lungs were clear and that her 
abdomen was soft and nontender. 

On VA stomach examination in January 1998, the veteran 
described having diarrhea or soft stools on every bowel 
movement, as well as intermittent low abdominal pains (a 
small little cramp); she denied any increased intestinal gas.  
Her abdomen was soft, depressible, with peristalsis present.  
No masses, tenderness, or visceral megaly was found.  
Diagnoses were acute gastroenteritis (even though she could 
not recall this episode, she reported having had these 
episodes at one time or another) and irritable bowel syndrome 
causing bowel disorder.

In August 1998, the veteran reported having bowel movements 
thirty minutes after each meal, but denied having any other 
gastro-intestinal symptoms for many years.  

On physical examination in December 1999, her abdomen was 
normal.

A May 2000 flexible sigmoidoscopy of the colon was negative.  

In the most recent years, there are only very rare references 
to any epigastric discomfort or heartburn, such as in October 
2000 and March 2001.

The recent VA examination in December 2002 does not support 
the veteran's claim for separate service connection for a 
stomach disability, including gastroenteritis and irritable 
bowel syndrome.  The veteran complained of epigastric burning 
pain radiating up her esophagus since the late 1980s, with 
bitter backwash and monthly flare-ups of reflux symptoms.  
She had been taking Zantac with improvement of her 
indigestion; symptoms worsened absent use of Zantac.  
However, on examination, her abdomen was soft, non-tender, 
and obese, and bowel sounds were present and active in all 
four quadrants.  The examiner noted a normal sigmoidoscopy 
from 2000 and the lack of any esophagogastroduodenoscopy or 
upper gastrointestinal evaluation.  The impression was 
epigastric pain radiating to the esophagus.  Most notably, 
the examiner specifically opined that the veteran's symptoms 
were as likely as not due to GERD, which was currently stable 
on medication.    

Service connection is already in effect for a 
gastrointestinal disability, GERD, which is now rated as 10 
percent disabling.  But the Board can discern no basis for a 
separate evaluation for a stomach disability, including 
gastroenteritis and irritable bowel syndrome.  The December 
2002 examination is the most definitive and thorough 
explication of the relationship of the veteran's current 
gastrointestinal problems.  Simply put, that examination has 
attributed her symptoms to service-connected GERD (which, 
incidentally, is stable with medication).  

The veteran seeks separate service connection for a stomach 
disability, including gastroenteritis and irritable bowel 
syndrome.  However, that would violate the rule against 
pyramiding of benefits.  "The evaluation of the same 
disability under different diagnoses is to be avoided."  
38 C.F.R. § 4.14 (2005).  As noted in the introduction above, 
to the extent that the veteran seeks an increased rating for 
her service-connected GERD on the basis of additional 
gastrointestinal symptoms, that is a separate matter (i.e., a 
claim for an increased rating) which is not before the Board 
at the present time.

The veteran's assertions to the contrary, while perhaps 
relevant to such issues as onset or symptomatology, are not 
competent with regard to the medical nature or diagnosis of 
any claimed stomach disability.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).

Thus, the weight of the evidence demonstrates that the 
veteran's claimed stomach disability is actually 
symptomatology of her service-connected GERD.  The Board 
finds that the evidence does not demonstrate the presence of 
any other stomach disability for which service-connection may 
be granted.  As the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a stomach disability, including 
gastroenteritis and irritable bowel syndrome is denied.


REMAND

With regard to the claim for an increased rating for a 
respiratory disability (including bronchitis, asthma, left 
pulmonary embolus, and idiopathic fibrosing mediastinitis), 
now rated 10 percent disabling, the Board must remand the 
case for additional development.

The veteran contends that her service-connected respiratory 
disorder has not been evaluated under all potentially 
applicable diagnostic codes.  VA has evaluated this 
disability under the criteria governing chronic bronchitis 
alone.  See 38 C.F.R. § 4.97, Diagnostic Code (DC) 6600 
(2005).  However, she contends that she has actually been 
diagnosed with additional respiratory disorders, including 
asthma and that she takes medication for asthma.  The 
evidence is, at best, unclear on this point.  

In service, the veteran was treated for various respiratory 
conditions, including atresia or hypoplasia of the left 
pulmonary artery that was probably congenital, with mild 
resting hypoxemia and hemoptysis, and chest pain believed to 
be secondary to mild periodic pulmonary vasculature bleeding.  
She also was initially thought to have pulmonary embolus.  
Other treatment records occasionally refer to bronchitis.  
After presenting with a neck mass in 1984, she was also 
treated for fibrosing mediastinitis that was probably 
secondary to old granulomatous disease.  But there was no 
negative restrictive effect due to this condition according 
to 1993 clinical records.  Pulmonary function testing in 1993 
showed mild restrictive disorder.  

On her May 1996 service retirement physical examination, 
although it was noted that the veteran was positive for 
asthma and idiopathic fibrosing mediastinitis, her lungs and 
chest were normal.  She reported having used Azmacort and 
Proventil from December 1995 to April 1996.  

There are very few respiratory complaints in post-service VA 
medical records.  There are references to a history of 
fibrosing mediastinitis and pulmonary fibrosis in 1996 and 
1997.  She said she took Proventil/Azmacort for small airway 
disease

On treatment in January 1998, the veteran indicated that she 
continued using Albutein and an inhaler for dyspnea.  On VA 
examination in January 1998, the veteran reported having sore 
throats, coughing up phlegm for many years, having asthma, 
and using inhalers.  However, interestingly, further in that 
examination, it was noted that she was not on any treatment.  
The diagnosis was a history of sore throats, but "no disease 
found today."  The interpretation was minimal obstructive 
lung defect; lung volumes were within normal limits. 

In January 2000, there was severe dyspnea during a stress 
EKG/exercise treadmill test; but that complaint was in 
connection with evaluation for chest pain.  

On VA respiratory examination in December 2002, the veteran 
indicated that she had been diagnosed with chronic bronchitis 
and pulmonary atresia.  She denied any cough or use of 
inhalers.  Spirometry suggested a mild ventilatory 
impairment.  Lung volumes revealed an isolated decreased 
expiratory reserve volume that was consistent with obesity.  
Lung volumes were all reduced, revealing a mild restrictive 
ventilatory impairment.  Diffusing capacity was mildly 
reduced.  Oxygen saturation was normal.  The diagnoses were 
restrictive lung disease and decreased diffusing capacity of 
lung for carbon monoxide; obesity; and pulmonary atresia.  

In view of the alleged ambiguity in the proper diagnosis of 
the veteran's service-connected respiratory disorder, the RO 
should schedule the veteran for a new examination to identify 
the precise type of respiratory disorder(s) that the veteran 
has.  The RO should also obtain copies of all VA medical 
records relating to treatment of a respiratory disorder from 
2003 to the present time.

In addition, the Board notes that the criteria for the 
evaluation of respiratory disabilities have changed during 
the period under examination.  Service connection was 
established for the veteran's respiratory disability 
effective August 1, 1996.  The criteria for the evaluation of 
respiratory disorders were amended effective October 7, 1996.  
61 Fed. Reg. 46720 (1996).  However, because this is a claim 
for an initial rating, consideration must be given to whether 
staged ratings are appropriate.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Therefore, the old criteria may apply.  
The claimant should be informed of those criteria as well as 
the current criteria in a supplemental statement of the case.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain copies of all VA treatment 
records for a respiratory disorder from 
2003 to the present, including list of 
any current medications.  The veteran 
previously indicated that her medical 
treatment was with VA at its facilities 
in Orlando, Florida.

2.  Schedule the veteran for an 
examination to assess the precise nature 
and severity of her current respiratory 
disorder(s).  Provide the examiner with 
the claims folder.  All necessary tests, 
including pulmonary function tests, 
should be performed at this time.  
Request that the examiner discuss 
whether the veteran has chronic 
bronchitis, asthma, or any other 
respiratory disease; the examiner must 
specifically state whether or not the 
veteran has asthma.

3.  Readjudicate the claim for an 
increased rating for a respiratory 
disability (including bronchitis, 
asthma, left pulmonary embolus, and 
idiopathic fibrosing mediastinitis).  
The supplemental statement of the case 
should inform the veteran of the 
criteria for the evaluation of 
respiratory disorders in effect prior to 
October 7, 1996, and those criteria 
should be applied to the extent 
applicable.  If the decision remains 
adverse to the veteran, provide her and 
her representative with a supplemental 
statement of the case and the 
appropriate opportunity for response.  
Then, return the case to the Board for 
its review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 


or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


